French, Judge,
concurring in part, dissenting in part, and concurring in judgment.
{¶ 31} I respectfully disagree with the majority’s conclusion that the trial court failed to explain adequately its decision to impose joint and several liability upon Bellamy and Cooper & Elliott. In my view, the visiting judge’s decision, together with the trial court’s two prior decisions, provide detail sufficient for our review. The majority’s new and broad rule, which requires a trial court to support the *89imposition of joint and several liability with more detailed findings and analysis that includes an apportionment of responsibility between lawyer and client, is unnecessary, given the substantial record and evidence in this case.
{¶ 32} Nevertheless, I concur in the majority’s judgment to remand this matter to the trial court because I agree that the amount of fees awarded to appellee was excessive. I also agree with the majority in all other respects. Therefore, I respectfully concur in part, dissent in part, and concur in the final judgment to remand this matter to the trial court.